            Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 ECHO BAY PHARMACEUTICALS, LLC,

               Plaintiff,                                        Case No.: 1:20-cv-06345

       v.                                                        Judge: Barbara C. Moses

 TORRENT PHARMA, INC.,

               Defendant.


                              SECOND AMENDED COMPLAINT

        Plaintiff Echo Bay Pharmaceuticals, LLC (“Echo Bay”) files this First Amended

Complaint against Defendant Torrent Pharma, Inc. (“Torrent”), and respectfully alleges as follows:



                                   NATURE OF THIS ACTION

        1.       This is an action for breach of contract, including express breaches and breaches of

implied duties of good faith and fair dealing with respect to such contract, stemming from a

business relationship between the parties.


                                              PARTIES

        2.       Plaintiff Echo Bay is a limited liability company organized under Delaware law,

with a principal place of business in Chicago, Illinois.

        3.       Defendant Torrent is a Delaware corporation, with a principal place of business at

150 Allen Road, Suite 102, Basking Ridge, NJ 07920.

        4.       Plaintiff Echo Bay is a single member LLC, whose sole member is an individual

person domiciled and residing in Chicago, Illinois, and such individual is a citizen of the state of

Illinois. Therefore, for purposes of diversity jurisdiction, Plaintiff Echo Bay is a citizen of Illinois.


                                                   1
         Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 2 of 25




        5.       Defendant Torrent is a corporation, formed under the laws of the state of Delaware,

and having its principal place of business in New Jersey. Pursuant to 28 USC §§ 1332(c), for

purposes of diversity jurisdiction, Torrent is a citizen of both Delaware and New Jersey.

        6.       Defendant Torrent is not a citizen of Illinois, and Plaintiff Echo Bay is not a citizen

of either Delaware or New Jersey. Hence, complete diversity of citizenship exists between

Plaintiff and Defendant.


                                  JURISDICTION AND VENUE

        7.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§

1332(a) because complete diversity of citizenship exists between the parties and the matter in

controversy, exclusive of interest and costs, exceeds $75,000.00.

        8.       This Court has personal jurisdiction over Defendant Torrent in this matter.

        9.       Among other things, Torrent regularly and systematically ships and sells its

products to customers in New York and in this District, and through numerous retail pharmacies

located in New York and in this District.

        10.      Torrent regularly and systematically conducts business within New York and in

this District.

        11.      Moreover, via the choice of jurisdiction and venue provisions in Section 9.6 of the

Co-Development Settlement Agreement referenced herein, Torrent has consented to personal

jurisdiction and venue in this Court.

        12.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1). Torrent

resides within this district, within the meaning of 28 U.S.C. §§ 1391(c)(2).




                                                   2
         Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 3 of 25




                                       BACKGROUND

        13.   Echo Bay is in the business of developing pharmaceuticals. In 2015, Echo Bay

sought to develop a number of generic pharmaceuticals jointly with Bio-Pharm, Inc. (“BPI”), a

Pennsylvania corporation also in the business of pharmaceutical development and manufacturing.

To do so, Echo Bay and BPI formed an entity called Bio-Pharm, LLC (“BP, LLC”), a Delaware

limited liability company. Echo Bay and BPI were the only two members of BP, LLC, each

owning one half of the limited liability company.

        14.   To further the undertaking, BPI and BP, LLC entered into a Supply and Marketing

Agreement dated September 23, 2015 (the “SMA”). Pursuant to the terms of the SMA, BPI and

BP, LLC were to jointly develop a series of pharmaceutical products, after which BPI and BP,

LLC would commercialize those products, including manufacturing, sale and distribution of the

same. In 2016 and 2017, BPI and BP, LLC took a number of steps and conducted a number of

tasks to develop the products under the SMA.


                                 Torrent’s Acquisition of BPI

        15.   In late 2017, Torrent became interested in acquiring BPI, including BPI’s

manufacturing facility located at 2091 Hartel Street, Levittown, PA 19057 (the “Levittown

Facility”).

        16.   As part of its efforts to acquire BPI, and as conditions precedent to effectuating

such acquisition, Torrent required BPI to wind-up its relationship with BP, LLC, including taking

steps to (i) terminate the SMA between BPI and BP, LLC, (ii) remove BPI’s ownership interest in

BP, LLC, vesting complete ownership of BP, LLC in Echo Bay, and (iii) have BP, LLC change

its entity name so that it no longer made reference to “Bio-Pharm.”




                                                3
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 4 of 25




       17.     As a result, in early 2018, Torrent and BPI took steps to formalize Torrent’s

acquisition of BPI subject to the aforementioned criteria.

       18.     At or about that time, BP, LLC changed its corporate name from “Bio-Pharm, LLC”

to “Innisfree Bio, LLC” ( “IB, LLC”).

       19.     At or about that time, BPI and Echo Bay entered into a Membership Interest

Transfer Agreement (“MITA”), whereby BPI transferred all units of membership interest in IB,

LLC to Echo Bay, such that as a result of such transfer, Echo Bay was the sole owner and member

of IB, LLC.

       20.     Following such transfer, as part of and as a prerequisite to Torrent’s acquisition of

BPI, BPI, Echo Bay, and IB, LLC entered into a Co-Development Settlement Agreement having

an Effective Date of January 18, 2018 (the “CSA”). A true and correct copy of the CSA is attached

hereto as Exhibit A.

       21.     Pursuant to Section 9.16 of the CSA, Echo Bay and IB, LLC were considered one

and the same, and any reference in the CSA to Echo Bay included a reference to IB, LLC.

       22.     In any event, as the sole member of IB, LLC, Echo Bay had no need to continue

IB, LLC as a separate corporate entity. IB, LLC was dissolved and voluntarily cancelled on

January 22, 2018, four days after the Effective Date of the CSA. At all times relevant hereto, Echo

Bay alone performed the duties and obligations of Echo Bay under the CSA.

       23.     By mutual agreement on December 5, 2018, the parties amended the CSA by

executing Amendment No. 1 to the CSA. A true and correct copy of Amendment No. 1 to the

CSA is attached hereto as Exhibit B.

       24.     Upon information and belief, the CSA was authored, prepared and drafted by

Torrent and Torrent’s counsel, on behalf of BPI, for presentation by BPI to Echo Bay.



                                                 4
         Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 5 of 25




        25.    Pursuant to Section 2.6 of the CSA, the SMA was terminated as of the Effective

Date of the CSA.

        26.    Concurrently with the execution of the CSA, Torrent and BPI entered into a Share

Purchase Agreement (“SPA”) pursuant to which Torrent acquired ownership of BPI. As a result,

Torrent became the owner of the Levittown Facility, and became the successor in interest to BPI

under the CSA.

        27.    Upon information and belief, the closing of the SPA was completed in January

2018.

        28.    Upon information and belief, pursuant to Section 9.2 of the CSA, BPI assigned its

rights and obligations under the CSA to Torrent.

        29.    Upon information and belief, on December 21, 2018, Torrent filed with the

Pennsylvania Department of State, a Statement of Merger causing BPI to be merged into Torrent.

Such merger was accomplished effective January 1, 2019, after which BPI ceased to exist.

        30.    At all times relevant hereto, following the Effective Date of the CSA, Torrent was

obligated to continue BPI’s performance under the CSA, enjoying the benefits inuring to “the

Company” (as defined in the CSA) therein, and undertaking the obligations of “the Company” (as

defined in the CSA) therein.

        31.    At all times from January 18, 2018 through the present, Torrent, as assignee of

and/or successor in interest to BPI, was obligated to perform under the CSA.

        32.    Indeed, following the Effective Date, performance under the CSA was undertaken

by Torrent, not BPI. For example, (i) Torrent owned the Levittown Facility, (ii) Torrent performed

the Development obligations under the CSA, (iii) Torrent filed applications, documents and other




                                                5
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 6 of 25




papers with regulatory bodies in its name (not BPI’s name), (iv) Torrent corresponded and

communicated with Echo Bay directly in its name (not in BPI’s name), etc.

       33.    Pursuant to Section 9.16 of the CSA, because Echo Bay was the sole owner and

member of IB, LLC, as of the January 18, 2018 Effective Date of the CSA, and following the

dissolution of IB, LLC on January 22, 2018, Echo Bay became the effective contracting party

under the CSA, enjoying the benefits inuring to “Echo Bay” (as defined in the CSA) therein, and

undertaking the obligations of “Echo Bay” (as defined in the CSA) therein.

       34.    Thus, commencing with the Effective Date of the CSA, a contractual relationship

between Echo Bay and Torrent commenced, governed by the CSA, which continues to the present.

The CSA, as amended, is a binding and enforceable contract between the parties.


                 Echo Bay’s Performance and Expectations Under the CSA

       35.    Beginning on the Effective Date of the CSA, January 18, 2018, Torrent and Echo

Bay were obligated to perform their respective obligations under the CSA.

       36.    At all times relevant hereunder, Echo Bay has fulfilled all of its obligations under

the CSA.

       37.    Specifically, Echo Bay provided Torrent with all artwork, copy or other material

developed or produced by IB, LLC or Echo Bay for Product labels, printed packaging materials

and Product inserts, as contemplated by Section 4.2 of the CSA.

       38.    Echo Bay fully performed its obligations with respect to Section 4.3 of the CSA, as

Torrent never requested any freedom to operate assessments from Echo Bay.

       39.    At all times, Echo Bay has been in compliance with the noncompetition obligations

of Section 5.1 of the CSA.




                                               6
           Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 7 of 25




        40.     Echo Bay fully complied with Section 3.5 of the CSA, which was added to the

agreement by the December 5, 2018 Amendment No. 1 to the CSA.

        41.     Having engaged Torrent to Develop and Commercialize the Active Products (as

defined herein), Echo Bay had a reasonable expectation that Torrent would take prudent and

necessary steps to develop such products in a timely manner so as to enjoy the revenue from the

Commercialization of such products.

        42.     Pursuant to Section 2.2 of the CSA, Torrent received the benefit of a worldwide

exclusive right to Commercialize each of the Products, including the Active Products (as defined

herein).


                       Torrent’s Obligations and Failures Under the CSA

        43.     Pursuant to the CSA, Torrent was obligated to complete the remaining

Development1 of the Products listed on Exhibit A of the CSA and undertake Commercialization

of the Products.

        44.     Of the seven (7) Products listed on Exhibit A of the CSA, the parties mutually

agreed to forego Development and Commercialization of Product No. 5 - Mupirocin 2% Nasal

Ointment and Product No. 6 - Eletriptan Tablets.             However, Torrent was to proceed to

Commercialization of the other five Products (Product No. 1 - Fluocinolone Acetonide Solution

.01%, Product No. 2 - Fluocinonide Solution 5%, Product No. 3 - Pyridostigmine Oral Syrup,

Product No. 4 - Felbamate Suspension, and Product No. 7 - Gabapentin Solution) (collectively

referred to as the “Active Products”).




1
  Capitalized terms used herein correspond to capitalized terms in the CSA shall have the same meaning of
those terms as defined in the CSA.

                                                   7
            Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 8 of 25




           45.   To support such efforts, Torrent and Echo Bay were to equally share the

Development Expenses for each Product pursuant to the CSA.

           46.   Torrent commenced, continued and undertook Development efforts of the Active

Products at its newly acquired Levittown Facility, where BPI had previously conducted similar

efforts.

           47.   At no time during the Term of the CSA did Torrent either choose to cease

contributing Development Expenses with any of the Products, or notify Echo Bay of such an intent,

pursuant to Section 8.4(a) of the CSA.

           48.   In 2019 Torrent undertook and continued a renovation of the Levittown Facility,

and claimed that such renovation was part of its continued Development of the Active Products.

           49.   Upon information and belief, at no time during the Term of the CSA did there occur

a period of time of twelve (12) or more successive months in which Torrent undertook no

significant Development activities with respect to all of the Active Products. Instead, Torrent has

consistently claimed to have continued Development activities with regard to all of the Active

Products.

           50.   Albeit unsuccessfully, Torrent continued its Development work on the Active

Products in 2019, and throughout the renovation of the Levittown Facility, including incurring

third party charges relating to such Development, and invoicing Echo Bay for the same in

accordance with Article III of the CSA. Thus, at no time has there been a period of inactivity as

described in Section 8.4(a) of the CSA.

           51.   Moreover, upon information and belief, Torrent has taken the position that the

renovation of the Levittown Facility was due to circumstances outside of Torrent’s control. Thus,




                                                 8
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 9 of 25




to the extent that any delays in Development of the Active Products occurred during such

renovation, Section 8.4(a) is inapplicable.

       52.     Additionally, had there been either an express or deemed cessation of the

Development of any Active Products in accordance with Section 8.4(a), Torrent would have been

obligated, pursuant to Section 8.4(a)(ii), to perform certain undertakings in favor of Echo Bay,

including but not limited to assigning to Echo Bay of (1) all title and interest in any Product

Technology and all Intellectual Property for such Pre-ANDA Non-Development Product; (2) the

right to complete the Development of such Pre-ANDA Non-Development Product, (3) the right to

Commercialize the Pre-ANDA Non-Development Product; and (4) all regulatory filings and

approvals related to such Pre-ANDA Non-Development Product and any manufacturing or supply

agreement executed by Torrent with respect to such Pre-ANDA Non-Development Product, all

within ninety (90) days of such express or deemed cessation of Development.

       53.     At no time did Torrent undertake any of its obligations under Section 8.4(a)(ii), as

described in the preceding paragraph.

       54.     Thus, Torrent is in breach of the CSA regardless of whether or not Section 8.4(a)

was ever triggered. If Section 8.4(a) was never triggered, as Echo Bay contends, then Torrent was

obligated to continue Development and Commercialization of the Active Products in a reasonable

and prudent manner, which it failed to do. But even if Section 8.4(a) was somehow triggered with

respect to any Active Product, then Torrent was obligated to perform the tasks under Section

8.4(a)(ii) with respect to such Active Product, which Torrent failed to do.

       55.     At no time during the Term of the CSA did Torrent notify Echo Bay of its decision

to cease Commercialization of any Product pursuant to Section 8.4(b) of the CSA.


                 Torrent Botches Pyridostigmine and Other Active Products


                                                 9
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 10 of 25




       56.     Product No. 3 - Pyridostigmine Oral Syrup (“Pyridostigmine”) had particularly

high commercial potential, as it was to be the first generic pharmaceutical of its kind.

       57.     On or about April 27, 2018, Torrent submitted an abbreviated new drug application

(ANDA) for Product No. 3 – Pyridostigmine Bromide Oral Solution USP, 60 mg/5 mL. The U.S.

Food and Drug Administration (FDA) assigned this application number ANDA 211936.

       58.     On or about June 14, 2018, the FDA issued an Acknowledgement ANDA Receipt

for the above-referenced application. A true and correct copy of such Acknowledgement ANDA

Receipt is attached hereto as Exhibit C. In such Acknowledgement ANDA Receipt, the FDA

assigned a GDUFA II goal date for review of February 26, 2019.

       59.     Similarly, on or about October 12, 2018, Torrent submitted an ANDA for Product

No. 7 – Gabapentin Oral Solution, 250 mg/5 mL. The FDA assigned this application number

ANDA 212488.

       60.     On or about November 29, 2018, the FDA issued an Acknowledgement ANDA

Receipt for the above-referenced application. A true and correct copy of such Acknowledgement

ANDA Receipt is attached hereto as Exhibit D. In such Acknowledgement ANDA Receipt, the

FDA assigned a GDUFA goal date for review of August 11, 2019.

       61.     On or about August 24, 2017, BP, LLC submitted an ANDA for Product No. 1 –

Fluocinolone Acetonide Topical Solution USP, 0.01%. The FDA assigned this application number

ANDA 210815.

       62.     On or about October 18, 2017, the FDA issued an Acknowledgement ANDA

Receipt for the above-referenced application. A true and correct copy of such Acknowledgement

ANDA Receipt is attached hereto as Exhibit E. In such Acknowledgement ANDA Receipt, the

FDA assigned a GDUFA II goal date for review of June 23, 2019.


                                                 10
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 11 of 25




       63.     On or about June 26, 2017, BPI submitted an ANDA for Product No. 2 –

Fluocinonide. The FDA assigned this application number ANDA 210627.

       64.     On or about August 16, 2017, the FDA issued an Acknowledgement ANDA

Receipt for the above-referenced application. A true and correct copy of such Acknowledgement

ANDA Receipt is attached hereto as Exhibit F. In such Acknowledgement ANDA Receipt, the

FDA assigned a GDUFA II goal date for review of April 25, 2018.

       65.     Thus, it was the parties expectation that approval for Products 3, 7, 1 and 2 would

be forthcoming in February 2019, August 2019, June 23, 2018, and April 25, 2018, respectively.

Similarly, for the remaining Active Products, the parties expected approvals in 2018 and 2019. As

is customary in the generic pharmaceutical industry, in performing under the CSA the parties were

working towards first commercial sale of each of the Active Products on or immediately after final

approval on each of the respective GDUFA goal dates identified above.

       66.     However, rather than receiving an Approval Letter for the Pyridostigmine Product,

on February 20, 2019, the FDA issued a Complete Response Letter to Torrent regarding the

Pyridostigmine Product , ANDA 211936, in which the FDA refused approval of the ANDA due

to deficiencies which the FDA classified as “MAJOR.”                 These deficiencies included

pharmaceutical quality, drug substance, drug product, and facilities inspection deficiencies. In

particular, the facilities inspection deficiencies stemmed from a recent inspection of the Levittown

Facility in which the FDA field investigator observed objectionable conditions which were

conveyed to the facility representative. A true and accurate copy of the February 20, 2019 FDA

Complete Response Letter is attached hereto as Exhibit G.

       67.     Yet Torrent failed to address the objectionable conditions noted by the FDA. From

March 11, 2019 through April 9, 2019, the FDA conducted numerous additional inspections of



                                                11
       Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 12 of 25




Torrent’s Levittown Facility, and found numerous problems therewith. At least twenty-one (21)

days of inspections were conducted, citing eight (8) observations which ultimately led the to the

October 28, 2019 Warning Letter described below herein. A true and accurate copy of the FDA

Inspection Report is attached hereto as Exhibit H.

       68.     As documented in Exhibit H, among other issues, the FDA noted that “Equipment

used in the manufacture, processing, packing or holding of drug products is not of appropriate

design to facilitate operations for its intended use and cleaning and maintenance.”

       69.     The FDA went on to note that Torrent “failed to assure” that its “Water System

used for production of OTC and Rx drug products is suitably designed and maintained.”

       70.     The FDA further noted numerous other failures, including (i) a lack of procedures

to prevent objectionable microorganisms in drug products, (ii) deficient procedures for cleaning

and maintenance of equipment; (iii) insufficient examination and testing of samples to assure that

drug products and in-process material conformed to             specifications; and (iv) deficient

determinations of conformance to appropriate written specifications for acceptance for drug

products; among others.

       71.     In short, under Torrent’s management and control the Levittown Facility was

simply a mess, and not fit to perform or capable of supporting and/or performing the undertakings

and contractual obligations that Torrent had undertaken in the CSA. In fact, the Levittown Facility

was not fit to produce any pharmaceuticals for any of Torrent’s customers and partners, not just

Echo Bay’s Active Products.

       72.     Due to Torrent’s complete failure to rectify the issues at its Levittown Facility, the

FDA issued to Torrent a Warning Letter, dated October 28, 2019. A true and correct copy of the

Warning Letter is attached hereto as Exhibit I. The Warning Letter summarized violations of



                                                12
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 13 of 25




current good manufacturing practice (CGMP) regulations for finished pharmaceuticals,

specifically citing to 21 CFR, parts 210 and 211. The Warning Letter also found the drugs

manufactured at the Levittown Facility to be “adulterated” within the meaning of Section

501(a)(2)(B) of the Federal Food, Drug and Cosmetic Act (“FD&C Act”), 21 U.S.C. 351(a)(2)(B).

Thus, the FDA had found Torrent to be violating FDA regulations and U.S. law in operating its

Levittown Facility.

        73.    Indeed, Torrent’s facility mismanagement woes were not confined to its Levittown

Facility, and facility issues were pervasive, globally, within Torrent’s corporate culture. In April

2019, the FDA further inspected Torrent’s drug manufacturing facility in Ahmedabad, India, and

on October 8, 2019 issued a Warning Letter summarizing “significant violations of current good

manufacturing practice[s],” and declaring products manufactured in such facility to be

“adulterated” within the meaning of Federal Good, Drug, and Cosmetic Act. A true and correct

copy of such FDA Warning Letter is attached hereto as Exhibit J.

              Torrent Ceases Developing Fluocinonide and Withdraws ANDA
              Without Notifying Echo Bay or Complying With Section 8.4(a)(ii)

        74.    With respect to Product No. 2, Fluocinonide, Torrent received a Major Complete

Response Letter from the FDA on July 26, 2020, noting continued issues with the Levittown

Facility.

        75.    On August 6, 2020, Torrent's CEO, Sanjay Gupta, signed and approved an ANDA

Withdrawal Request Form to withdraw the ANDA for Fluocinonide. A true and accurate copy of

that form is attached as Exhibit M.

        76.    At Torrent's request, ANDA No. 210627 for Fluocinonide was expressly withdrawn

by the FDA.




                                                13
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 14 of 25




       77.     Prior to requesting withdrawal of the ANDA, Torrent had not performed any

development activities for Fluocinonide for well over one year. Indeed, Torrent's own documents

demonstrate that it had done nothing with respect to development of Fluocinonide, including from

the time of the commencement of the CSA.

       78.     By withdrawing the ANDA for Fluocinonide, Torrent expressly stopped

developing Fluocinonide.

       79.     Additionally, by taking no action to develop Fluocinonide for over twelve months,

under Section 8.4 of the CSA, Torrent has been deemed to have ceased development of the same.

       80.     Among other failures, Torrent failed to have the correct equipment (an XP Suite,

or "explosion proof suite") in the Levittown Facility to develop the Fluocinonide product at the

time it entered into the CSA and undertook such development obligations - nor did it ever seek to

acquire such necessary equipment after the fact. Instead, Torrent just gave up on the Fluocinonide

product, and camouflaged its failures by hiding the fact that it did nothing with respect to

Fluocinonide and withdrew the ANDA for the same, never communicating to Echo Bay about its

actions (or lack of actions).

       81.     Torrent never informed Echo Bay of Torrent's cessation of development of

Fluocinonide, nor its withdrawal of the ANDA for Fluocinonide. Indeed, it is only through

documents received in discovery in this case that Echo Bay first learned of Torrent's failure to

develop the Fluocinonide product and its withdrawal of the ANDA therefor. Torrent’s own

internal communications confirm that (i) it was required to keep Echo Bay informed as to

development of all of the products, including the Fluocinonide product, with respect to all

communications with the FDA, (ii) it did not communicate to Echo Bay that it was dropping

development of the Fluocinonide product and filing a withdrawal of the ANDA therefor, and (iii)



                                               14
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 15 of 25




it had done nothing to develop or commercialize the Fluocinonide product. A true and accurate

copy of said internal communications are collectively attached as Exhibit N.

       82.     Fluocinonide is a "Pre-ANDA Non-Development Product" within the meaning of

Section 8.4(a) of the CDA.

       83.     At no time did Torrent ever comply with its obligations under Section 8.4(a)(ii) of

the CDA, where it was obligated to assign to Echo Bay (the "Pre-ANDA Developing Party"

pursuant to Section 8.4 of the CSA) all title and interest in any Product Technology and all

Intellectual Property for Fluocinonide; (2) the right to complete the Development of Fluocinonide,

(3) the right to Commercialize Fluocinonide; and (4) all regulatory filings and approvals related to

Fluocinonide and any manufacturing or supply agreement executed by Torrent with respect to

Fluocinonide, all within ninety (90) days of such express or deemed cessation of Development.

Indeed, with respect to the aforementioned "regulatory filings and approvals" Torrent did the

opposite - instead of assigning them to Echo Bay, they expressly withdrew them, including the

Fluocinonide ANDA.

       84.     By failing to comply with its obligations under Section 8.4(a) with respect to

Fluocinonide, and specifically Section 8.4(a)(ii), Torrent has caused significant damages to Echo

Bay by depriving it of its ability to continue development of Fluocinonide and the revenues

associated with Commercialization of the product, as well as wasting the value of the development

efforts and funds that had been invested to date (for which Echo Bay paid).

       85.     Torrent's withdrawal of the ANDA for Fluocinonide deprived Echo Bay of its

contractually granted rights to continue development of the product, and as a result thereof, caused

damages to Echo Bay.




                                                15
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 16 of 25




             Torrent Fails to Communicate With Echo Bay, or Mitigate Damages

       86.     Following the mounting issues with Torrent’s Levittown Facility, Torrent began to

understand that it would not be able to produce pharmaceuticals there – either for Echo Bay, or for

its other partners/customers.

       87.     Upon information and belief, Torrent began to contact its other partners/customers

to inform them of the issues it was having at its Levittown Facility, and to collaborate with such

partners/customers to move projects out of the facility to alternate manufacturing facilities, and

undertake other mitigation efforts.

       88.     Unfortunately, Torrent did not extend the same courtesies to Echo Bay.

       89.     Rather than communicating with Echo Bay about the Levittown Facility failures,

Torrent remained silent, and in fact, tried to cover up and hide these failures. Torrent avoided

Echo Bay’s multiple inquiries and requests for status updates relating to the Active Products.

Furthermore, Torrent never informed or discussed with Echo Bay transferring the Active Products

out of the Levittown Facility, and Torrent undertook no efforts to mitigate injury to the Active

Products with Echo Bay.

       90.     Upon information and belief, Torrent ultimately ceased necessary, prudent and

reasonable Development and Commercialization efforts on Echo Bay’s Active Products in 2019,

and never informed Echo Bay of the same.

       91.     Instead of performing its obligations under the CSA and continuing necessary,

prudent and reasonable Development and Commercialization efforts, upon information and belief,

Torrent ultimately closed the Levittown Facility, undertaking a significant remodel and overhaul

thereof. Upon information and belief, Torrent’s Levittown Facility remains closed today. During




                                                16
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 17 of 25




the time of its closure, the Levittown Facility was not fully operational, and was incapable of

supporting all required Development and/or Commercialization efforts.

       92.     By failing to perform Development and Commercialization of the Active Products,

Torrent destroyed and injured Echo Bay’s right to receive the fruits of the parties’ agreement,

namely the timely development and sale of the Active Products, while at the same time enjoying

the exclusive rights licensed to Torrent in Section 2.2 of the CSA.

       93.     Torrent never informed Echo Bay of the closure and overhauling of the Levittown

Facility, nor ever discussed with Echo Bay any measures to complete and/or preserve the

Commercialization of the Active Products. Indeed, in closing the Levittown Facility, Torrent

unilaterally made the decision to cease all further Development and Commercialization of the

Active Products. Instead of correcting the errors raised by the FDA to salvage the Echo Bay Active

Products, Torrent simply gave up and closed the Levittown Facility.


    Torrent Fails to Pay Development Expenses (or Reimburse Echo Bay for the Same)

       94.     During the Term of the CSA, Torrent and Echo Bay incurred Development

Expenses, including third party expenses, in an effort to develop the Active Products.

       95.     On at least one occasion, Torrent incurred third-party Development Expenses, and

received the benefit of the services from such third party, which it then later refused to pay.

       96.     For example, in 2018 third-party Nines Consult Pharma LLC (“Nines”) performed

services relating to the development of Active Products fluocinolone acetonide topical solution,

0.01%, fluocinonide topical solutions, 0.05%, and gabapentin oral solution 250mg/5mL

(corresponding to Products 1, 2, and 7 of the Active Products).

       97.     Such services included formulation development support, review of analytical

methods, validation protocols, validation reports, review of batch records, review of stability


                                                 17
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 18 of 25




protocols and reports, weekly teleconferences, preparation and review of ANDA documents, in

relation to Products 1, 2, and 7 of the Active Products (the “Nines Services”).

       98.     After the Effective Date and during the Term of the CSA, Torrent, both individually

and through its acquired entity BPI, directly interacted with Nines, participated in numerous

teleconferences and communications directly with Nines, and received the benefit of the Nines

Services. Torrent and BPI employees regularly communicated with, corresponded with, and

engaged with Nines with respect to the Nines Services, including by way of regular weekly calls

scheduled at Torrent/BPI’s request. Examples of such communications between Torrent/BPI and

Nines are attached hereto as Exhibit K.

       99.     Ultimately, Nines issued an invoice in the amount of $197,300.00, Invoice No.

11919001, dated January 19, 2019 (the “Nines Invoice”), for the Nines Services provided to

Torrent. A true and accurate copy of such invoice is attached hereto as Exhibit L. Echo Bay paid

for all or some of the Nines Services rendered to Torrent and described in the Nines Invoice.

       100.    Pursuant to Section 3.1 of the CSA, Torrent and Echo Bay were required to “bear

the Development Expenses for each Product in the following proportion: fifty percent (50%) by

[Torrent] and fifty percent (50%) by Echo Bay.” Similarly, Schedule 1.6 of the CSA, in Note 1,

clearly states that “Spend till Date and Future Estimate are total expenses and both BPI [now

Torrent] and Echo Bay will bear 50%.”

       101.    Notwithstanding that the Nines Invoice was not specifically addressed to Torrent,

the Nines Services thereunder were nonetheless procured by Torrent, provided to Torrent, and

received by Torrent, all at Torrent’s request, and thus were incurred by Torrent, within the meaning

of Section 1.6 of the CSA.




                                                18
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 19 of 25




       102.    Echo Bay sought reimbursement from Torrent for fifty percent of the Nines Invoice,

representing Development Expenses incurred by Torrent and related to the Development of

Products 1, 2, and 7 of the Active Products.

       103.    Despite repeated demands from Echo Bay for payment of and/or reimbursement of

its share of the Nines Invoice, Torrent has refused to pay for its portion of the Nines Invoice, and

Torrent’s refusal continues until today.

       104.    Thus, by failing to pay for its portion of the Nines Invoice, representing services

procured by and received by Torrent, and Development Expenses incurred by Torrent, Torrent has

breached at least Section 3.1 of the CSA.


                                       Echo Bay’s Damages

       105.    Ultimately, as a result of Torrent’s failures at the Levittown Facility, and its failures

to cure the defects noted by the FDA, none of the Active Products ever received FDA approval,

nor were they every fully Developed or Commercialized.

       106.    Furthermore, Torrent’s unilateral action to terminate work on the Active Products

caused the Development work and the expenses incurred and paid to be wasted.

       107.    Specifically, Echo Bay paid to Torrent in excess of $1,000,000.00 for its share of

Development Expenses under Section 3.1 of the CSA. Such investments were squandered as a

result of Torrent’s abandonment of the Active Products and closing of the Levittown Facility,

causing damage to Echo Bay.

       108.    In accordance with Schedule 1.6 of the CSA, prior to the Effective Date of the CSA,

Echo Bay had paid a total of $723,541.94 in Development Expenses, which were squandered due

to Torrent’s failures described herein.




                                                  19
         Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 20 of 25




         109.   After the Effective Date of the CSA, upon information and belief, Echo Bay has

paid over $300,000 in additional Development Expenses to Torrent, which were squandered due

to Torrent’s failures described herein.

         110.   Pursuant to Section 3.2 of the CSA, Torrent has acknowledged and admitted Echo

Bay’s successful payment of its share of Pre-Effective Date Development Expenses as indicated

on Schedule 1.6, totaling $723,541.94.

         111.   Moreover, including the Nines Invoice incurred by Torrent and the Nines Services

received by Torrent, Echo Bay expended and incurred approximately $200,000.00 in Development

Expenses for which it sought reimbursement from Torrent, pursuant to Section 3.1 of the CSA.

Despite repeated demand for reimbursement by Torrent for Torrent’s share of such expenses,

Torrent has failed to make any payments on such Development Expenses, which remain due and

owing.

         112.   As a result of Torrent’s failure to Commercialize Pyridostigmine, another company,

Novitium Pharma, LLC (“Novitium”) was first to market with a generic pyridostigmine product.

Novitium’s product was very successful, generating over $5 million in revenue in 2019, and even

higher sales thus far in 2020. In effect, Novitium was able to enjoy the market exclusivity that

should have gone to Torrent/Echo Bay’s Pyridostigmine Product, but for Torrent’s failures

described herein.

         113.   Had Torrent acted reasonably and in good faith to perform its Development and

Commercialization obligations under the CSA, and but for Torrent’s breaches described herein,

Echo Bay’s Pyridostigmine Product would have been the first on the market, would have enjoyed

market exclusivity for at least 180 days, would have been the leading generic product of its kind,




                                                20
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 21 of 25




and would have been a significant commercial success generating millions of dollars of revenue

for Echo Bay under the CSA.

       114.     The other Active Products also would have enjoyed significant commercial success

as well, inuring to Echo Bay’s financial benefit as a result of the profit sharing contemplated by

Sections 1.7 and 2.4 of the CSA.

       115.     As a result of Torrent’s failure to perform its obligations under the CSA, Echo Bay

has suffered damages in excess of $15 million dollars, exclusive of pre-judgment interest and costs.


                                      FIRST CAUSE OF ACTION

                                             (Breach of CSA)

       116.     Echo Bay hereby incorporates by reference its allegations contained in the

preceding paragraphs of this Complaint.

       117.     The CSA is a valid and binding contract between Torrent and Echo Bay.

       118.     On numerous occasions, Torrent breached several express provisions of the CSA,

including by:

       (a)      performing in contravention of all applicable laws and regulations, including the

                multiple regulatory failures noted by the FDA as described herein, in violation of

                Sections 7.1(c) and 9.5 of the CSA, which state in relevant part:

                Section 7.1(c): “The executed and delivery of this Agreement and the performance
                of such Party’s obligations hereunder (i) do not conflict with or violate any
                requirement of applicable laws or regulations of any governmental
                instrumentality…”

                Section 9.5: “Each Party shall comply with all Federal, State and local laws, rules
                and regulations appliable to its obligations under this Agreement…”

       (b)      failing to make payments for Development Expenses incurred by Torrent and

                failing to reimburse Echo Bay for fifty percent of certain Development Expenses


                                                 21
        Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 22 of 25




               paid by Echo Bay despite being incurred by Torrent in violation of Section 3.1 and

               Schedule 1.6 of the CSA, which state in relevant part:

               Section 3.1: “The Parties shall bear the Development Expenses for each Product
               in the following proportion: fifty percent (50%) by Company [Torrent] and fifty
               percent (50%) by Echo Bay.”

               Schedule 1.6: “Spend till Date and Future Estimate are total expenses and both BPI
               [now Torrent] and Echo Bay will bear 50%.”

       (c)     squandering development costs invoiced to and paid by Echo Bay to Torrent under

               the CSA in violation of Sections 1.6, 3.1 and 3.2 of the CSA;

       (d)     failing to perform its Development and Commercialization obligations under

               Article III of the CSA;

       (e)     failing to comply with its obligations under Section 8.4(a) with respect to

               development of the Fluocinonide product and failing to assign the items required

               under Section 8.4(a)(ii) to Echo Bay; and

       (f)     other breaches that discovery shall expose.

       119.    The CSA, like all agreements, further includes an implied duty of good faith and

fair dealing, and Torrent’s breaches of the implied duty constitute breaches of the CSA.

       120.    Pursuant to the CSA, Torrent had control, discretion and responsibility for the

Development and Commercialization of the Active Products; however, Torrent had no right to

simply not perform its obligations.

       121.    Implied in Torrent’s obligations under the CSA were obligations to act reasonably,

diligently and prudently in Development and Commercialization of the Active Products, which

Torrent failed to do.

       122.    On numerous occasions, Torrent breached the implied duty of good faith and fair

dealing of the CSA, including by:


                                               22
Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 23 of 25




(a)   failing to obtain ANDA approvals for the Active Products on or before the

      respective GDUFA dates for such Active Products;

(b)   failing to promptly and properly remedy the deficiencies identified by the FDA,

      including those related to the Levittown Facility;

(c)   failing to provide appropriate facilities to support Development and

      Commercialization of the Active Products;

(d)   failing to communicate with Echo Bay and keep Echo Bay apprised of all the issues

      related to the Development and Commercialization of the Active Products,

      including but not limited to, ANDA filings, FDA responses, and the status of the

      Levittown Facility;

(e)   failing to advise Echo Bay of Torrent’s inability and/or refusal to Develop and

      Commercialize the Active Products, so that Echo Bay could obtain control of the

      Products and contract with alternative manufacturers to Commercialize and

      Develop the Active Products;

(f)   failing to hire the proper consultants and professionals needed and required to

      remedy the deficiencies identified by the FDA, including those related to

      corrections required at the Levittown Facility;

(g)   unilaterally closing the Levittown Facility and ceasing Development and

      Commercialization efforts relating to the Active Products, without informing Echo

      Bay of the same;

(h)   failing to notify Echo Bay of its cessation of Development of Fluocinonide, and

      withdrawing the ANDA therefor without notifying or conferring with Echo Bay;

      and



                                       23
       Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 24 of 25




       (i)     other acts of bad faith that discovery shall reveal.

       123.    Echo Bay's expectations are reasonable and consistent with the express terms of the

CSA because the CSA is silent and/or ambiguous with respect to the performance of Torrent under

the CSA.

       124.    Indeed, in exchange for the exclusive license granted under Section 2.2 of the CSA,

it was reasonable for Echo Bay to expect Torrent to diligently develop the Active Products that

were the subject of the CSA. Any contention by Torrent that it could simultaneously enjoy such

exclusive license but in return would have no performance obligations would be unreasonable in

light of the parties’ expectations under the CSA.

       125.    Echo Bay has repeatedly made demand for payment of amounts due under the CSA

and stemming from such breaches - but to date, no such payments have been made by Torrent.

       126.    Echo Bay has been damaged by Torrent’s breaches of the CSA.

       127.    Echo Bay has fully performed all of its obligations under the CSA.

       128.    Accordingly, Echo Bay seeks and is entitled to a judgment against Torrent that

Torrent has breached the CSA, and an award of damages in excess of $75,000.00 to Echo Bay

stemming from such breaches by Torrent.



                                    PRAYER FOR RELIEF

       WHEREFORE, Echo Bay Pharmaceuticals, LLC respectfully requests that this Court enter

judgment in its favor and against Torrent Pharma, Inc. as follows:

       A.      Finding that Torrent has breached the CSA, including breaches of both express

obligations and implied duties, and awarding Echo Bay all damages stemming from such breaches,

including pre- and post-judgment interest and costs;



                                                 24
       Case 1:20-cv-06345-BCM Document 91 Filed 08/23/21 Page 25 of 25




      B.     Ordering Torrent to pay Echo Bay’s costs pursuant to 28 U.S.C. § 1920; and,

      C.     Ordering such other and future relief as this Court deems just and proper.


Dated: August 23, 2021              Respectfully Submitted,

                                    By: /s/ Vladimir I. Arezina
                                    One of the Attorneys for Plaintiff,
                                    ECHO BAY PHARMACEUTICALS, LLC

                                    Vladimir I. Arezina, Esq.
                                    Admitted Pro Hac Vice
                                    VIA Legal, LLC
                                    1237 W. Madison St.
                                    Chicago, IL 60607
                                    Telephone: (312) 574-3050
                                    Email: vladimir@arezina.com

                                    Alexander I. Arezina, Esq.
                                    Admitted Pro Hac Vice
                                    The Oakbrook Terrace Atrium
                                    17W220 22nd Street, Suite 410
                                    Oakbrook Terrace, IL 60181
                                    Telephone: (312) 437-1982
                                    Email: alex@arezinalaw.com

                                    John R. Ostojic, Esq.
                                    Admitted Pro Hac Vice
                                    Ostojic & Scudder, LLC
                                    19 N. Green Street
                                    Chicago, IL 60607
                                    Telephone: (312) 404-3748
                                    Email: john@ostojiclaw.com




                                             25
